                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:17-CV-601-FDW-DCK

 WHIRLPOOL PROPERTIES, INC.,                        )
 WHIRLPOOL CORPORATION, and                         )
 MAYTAG PROPERTIES, LLC,                            )
                                                    )
                         Plaintiffs,                )
                                                    )
    v.                                              )       ORDER
                                                    )
 FILTERS FAST, LLC,                                 )
                                                    )
                         Defendant.                 )
                                                    )

         THIS MATTER IS BEFORE THE COURT on “Plaintiffs, Whirlpool Properties, Inc.,

Whirlpool Corporation, And Maytag Properties, LLC’s, Motion To File Documents Under Seal

Relating To Whirlpool’s Trial Brief” (Document No. 119) filed February 19, 2019. This motion

has been referred to the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and

immediate review is appropriate.       Having carefully considered the motion, the record, the

Protective Order, and noting consent of Defendant’s counsel, the undersigned will grant the

motion.

         Noting that the time for public response has not run on this motion, the Court will consider

any objection to this Order from non-parties as an objection to the motion, requiring no additional

burden for any non-party under the Federal Rules of Civil Procedure. See Local Rule 6.1(e).
                                     CONCLUSION

      IT IS, THEREFORE, ORDERED that “Plaintiffs, Whirlpool Properties, Inc., Whirlpool

Corporation, And Maytag Properties, LLC’s, Motion To File Documents Under Seal Relating To

Whirlpool’s Trial Brief” (Document No. 119) is GRANTED.

      SO ORDERED.

                                      Signed: February 20, 2019




                                             2
